DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-21) in the reply filed on 02/07/2022 is acknowledged.
Claims 22-23; and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.

Claim Objections
The following claims are objected to because of informalities, wherein appropriate
correction is required:
Claim 1 recites “a complex compound burst cooling thermal energy storage system” and further recites “complex compound burst cooling system” it appears to examiner that applicant is not consistent regarding the recitation of the same claimed structure. It should be noted that claims 2-4, 15, 17, 18, 20, and 21 also present the same issues as claim 1, wherein applicant is not consistent regarding the recitation of the same claimed structure.

Claims 13 and 14 recite “the high energy laser system”. However, claims 1, 15, and 17 recite “high energy laser” it appears to examiner that applicant is not consistent regarding the recitation of the same claimed structure. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed
subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
” the initial lasing period is 45 seconds or less” as recited in claim 16.
“the high energy laser is activated in a beginning period and one or more transient periods, and wherein the complex compound system is used during the beginning and the one or more transient periods” as recited in claim 17.
“the complex compound system is used for initial and transient periods but also continues to operate during non-transient periods” as recited in claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high energy” in claims 1, 13-15 and 17 is a relative term which renders the claim indefinite. The term “high energy” is not defined by the claim, the specification does not It’s not clear how high is the energy for the laser need to be. To expedite prosecution, examiner interprets this limitation as any level of energy.

The term “complex” in claims 1, 2, 15, 17, 18, 20, and 21 is a relative term which renders the claim indefinite. The term “complex” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s not clear as of what the degree of complexity the system is, which renders the claim indefinite. To expedite prosecution, examiner interprets “a complex compound burst cooling thermal energy storage system” to read as “a compound burst cooling thermal energy storage system”. Furthermore, claim 1 recites the limitation of “a complex compound burst cooling thermal energy storage system”. However, it renders the scope of the claim indefinite since it is not clear and has no specific structural meaning. Clarifications needed to clarify if the limitation “a complex compound burst cooling thermal energy storage system” in claim 1 is the same structure as “complex compound system“ as shown in figure 2 or it’s different system. To expedite prosecution, examiner interprets “a complex compound burst cooling thermal energy storage system” to be the same structure as “complex compound system” shown in figure 2.

Claim 3 recites the limitation of “the thermal energy to charge the system is generated by the combustion of fuel”. However, it renders the scope of the claim indefinite since it is not the system” is referring to. Which system is that? Furthermore, claim 3 recites the limitation " the combustion of fuel".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets “the thermal energy to charge the system is generated by the combustion of fuel” to read as “the thermal energy to charge the complex compound system is generated by a combustion of fuel”.
As per claim 4, it should be noted that the claim also presents the same issues as claim 3, wherein it is unclear as to what “to charge the system” is referring to. Therefore, claim 4 is also considered indefinite.

Claim 7 recites the limitation " the 4-hydrate of potassium fluoride".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the name of the chemical compound is unclear. Clarification is needed to clarify if “4-hydrate of potassium fluoride" same as “potassium fluoride tetrahydrate” or it’s different chemical compound. To expedite prosecution, examiner interprets “the 4-hydrate of potassium fluoride” to read as “a potassium fluoride tetrahydrate”.
Claim 11 recites the limitation "the output capacity".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets “the output capacity” to read as “an output capacity”.

Claim 12 recites the limitation " the speed".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets “the speed” to read as “a speed”.
Claim 17 recites the limitation of “the high energy laser is activated in a beginning period and one or more transient periods, and wherein the complex compound system is used during the beginning and the one or more transient periods”. Thus, this language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used). See MPEP § 2173.05(d). Further Examiner notes that this is a 112(b) as it is unclear if applicant is claiming a system capability or type of use. 

Claim 18 recites the limitation of “the complex compound system is used for initial and transient periods but also continues to operate during non-transient periods”. Thus, this language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used). See MPEP § 2173.05(d). Further Examiner notes that this is a 112(b) as it is unclear if applicant is claiming a system capability or type of use.

Claims 2-21 are rejected insofar as they are dependent on rejected claim, and therefore include the same error(s).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller (US20180252453A1) in view of Narayanamurthy (US 7421846B2).

Regarding claim 1, Rockenfeller teaches a thermal management system for a high energy laser (see ¶ [0041]), comprising: a vapor compression system (see ¶ [0049]) and a complex compound burst cooling thermal energy storage system (see sorber 110, condenser 118, and evaporator 128 in Figure 3).

Rockenfeller does not teach a thermal energy storage system comprising a phase change material; wherein the thermal energy system and complex compound burst cooling system are in thermal communication with the high energy laser, and the vapor compression system is configured to cool the thermal energy storage system.
evaporator 122), and a vapor compression system (101) is configured to cool the thermal energy storage system, ( see Col. 4 Lines [4-10 and 40-45]). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of Rockenfeller with a thermal energy storage system comprising a phase change material; wherein the thermal energy system and complex compound burst cooling system are in thermal communication with the high energy laser, and the vapor compression system is configured to cool the thermal energy storage system, as taught by Narayanamurthy, to improve the cooling system of Rockenfeller by increasing the cooling capacity and the efficiency: (see Narayanamurthy’s Col. 1 lines [26-31]).  Providing the thermal energy storage system and the vapor compression system of Narayanamurthy in place of the auxiliary cooling system of Rockenfeller will results to have the thermal energy system and complex compound burst cooling system are in thermal communication with the high energy laser (see Rockenfeller’s ¶¶ [0016], [0017], and [0028]).

Regarding claim 2, Rockenfeller as modified teaches the complex compound burst cooling system is charged with thermal energy (see ¶ [0020]).
Regarding claim 3, Rockenfeller as modified teaches the thermal energy to charge the system is generated by the combustion of fuel (see ¶ [0020]).

Regarding claim 11, Rockenfeller as modified does not teach the vapor compression system comprises a variable speed compressor configured to vary the output capacity of the vapor compression system.
Narayanamurthy further teaches a compressor (Narayanamurthy’s 110 in figure 1: Examiner notes that all vapor compression cooling system made of four main components and one of the main components is a compressor).
Rockenfeller teaches it is known to vary a pump/fan speed within the system based on the temperature of the thermal load (see ¶ [0063]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of Narayanamurthy and Rockenfeller to provide a variable speed compressor configured to vary the output capacity of the vapor compression system, such would provide the benefit of Improved system efficiency and adjustable cooling capacity for actual system demand.

Regarding claim 12, Rockenfeller as modified does not teach the vapor compression system comprises a compressor and a vector control system, and wherein the vector control system is configured to vary the speed and torque of the compressor for optimizing energy efficiency of the vapor compression system. 
Narayanamurthy further teaches a compressor (Narayanamurthy’s 110 in figure 1: Examiner notes that all vapor compression cooling system made of four main components and one of the main components is a compressor).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of Narayanamurthy and Rockenfeller to provide a compressor and a vector control system, and wherein the vector control system is configured to vary the speed and torque of the compressor, such would provide the benefit of Improved system efficiency and adjustable cooling capacity for actual system demand.

Regarding claim 13, Rockenfeller as modified teaches the vapor compression system (see Rockenfeller’s ¶ [0049]: Narayanamurthy’s 101 in figure 1)) is configured to cool ancillary equipment connected to the high energy laser system (Rockenfeller teaches in ¶ [0058] that “the auxiliary cooling / heating module 345 may be designed to cool the thermal load or ancillary equipment to be below the equipment's maximum design operating temperature at any ambient temperature if the equipment generates heat”, also see ¶¶ [0017, 0018, 0041, and 0042]).

Regarding claim 14, Rockenfeller as modified teaches the vapor compression system (see Rockenfeller’s ¶ [0049]: Narayanamurthy’s 101 in figure 1) is also configured to provide supplemental cooling to the high energy laser system (see ¶¶ [0041, 0042, and 0059]).

Regarding claims 15 and 16, Rockenfeller further teaches comprising a control system, wherein the control system comprises instructions for activating a burst cooling cycle of the complex compound system in response to detection of an initial lasing period of the high energy laser, wherein the initial lasing period is 45 seconds or less. (Rockenfeller teaches in ¶ [0029] that “the controller may sense the present temperature of the thermal load , the time since the last activation , and the state of other equipment of devices linked to the thermal load . Using this data , the system may activate a burst mode cooling cycle just before the thermal load starts to heat . For example , if the thermal load is a flash freezing system , the controller may detect when the system may need to begin freezing food or other products . Just prior to the freezing being needed , the system initiates a burst of cooling so that the thermal load is cooled at the appropriate time . In some embodiment, the controller may activate a cooling cycle 1 , 2 , 3 , 4 , 5 , 6 , or 10 seconds in advance of a determined cooling event”, also see ¶ [0028], and claim 1).

Regarding claims 17 and 18, Rockenfeller further teaches the high energy laser is activated in a beginning period and one or more transient periods, and wherein the complex compound system is used during the beginning and the one or more transient periods, wherein the complex compound system is used for initial and transient periods but also continues to operate during non-transient periods (see ¶¶ [0028-0029, and 0038]: examiner notes that due to the various 112(b) rejections and the lack of clarity regarding the intent of this limitation 
Regarding claim 19, Rockenfeller as modified teaches the phase change material in the thermal energy storage system comprises ice or clathrate (see Narayanamurthy’s figure 1: also see Col. 4 Lines [4-11]).

Claims 4, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller (US20180252453A1) in view of Narayanamurthy (US 7421846B2) and Laird (US 20200198750 A1).

Regarding claim 4, Rockenfeller as modified does not teach the thermal energy to charge the system is waste heat from power generation equipment. 
However, Rockenfeller teaches in ¶ [0020] that “Because solid - gas sorption systems operate by adsorbing gas onto the solid complex compounds and then driving the absorbed gas off the complex compound through heating, they may be run on a myriad of energy types. For example, the system may be heated by fossil fuels, such as Diesel or JP - 8, electricity, natural gas, solar thermal or any other type of heating system that has enough thermal power to drive the ammonia gas from the complex compound sorbent.”

Laird teaches an absorption chiller (125 in fig 4) being charged by waste heat from power plant, (see Laird’s ¶ [0078]).

 the thermal energy to charge the system is waste heat from power generation equipment, as taught by Laird, such would provide the benefit of lowering the carbon footprint and the operation cost of Rockenfeller’s system, (see Laird’s ¶ [0078]).

Regarding claim 20, Rockenfeller as modified does not teach the complex compound system is configured to charge the thermal energy storage system.
Laird teaches absorption chiller (125 in fig 4) configured to cool thermal energy tank (110 in fig 4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Rockenfeller with the complex compound system is configured to charge the thermal energy storage system, as taught by Laird. such would provide the benefit of Improved efficiency and the system cooling capacity, (see Laird’s ¶ [0032, 0033, and 0077]).

Regarding claim 21, Rockenfeller as modified teaches the vapor compressions system (see Rockenfeller’s ¶ [0049]: Narayanamurthy’s 101 in figure 1) configured to charge the thermal energy storage system, (Examiner notes that the combination of Rockenfeller and Narayanamurthy will result to have the thermal energy storage system of Narayanamurthy being charged by the vapor compressions system of Rockenfeller or Narayanamurthy (see Rockenfeller’s ¶ [0049]: Narayanamurthy’s 101 in figure 1)).

Laird teaches absorption chiller (125 in fig 4) configured to cool thermal energy tank (110 in fig 4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of Rockenfeller with the complex compound system is configured to charge the thermal energy storage system, as taught by Laird. such would provide the benefit of Improved efficiency and the system cooling capacity, (see Laird’s ¶ [0032, 0033, and 0077]).


Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller (US20180252453A1) in view of Narayanamurthy (US 7421846B2) and Hartmann (US 10003053 B2).

Regarding claims 5-10, Rockenfeller does not teach the phase change material in the thermal energy storage system comprises a salt hydrate, wherein the salt hydrate comprises a potassium fluoride salt hydrate as the phase change material, wherein the potassium fluoride salt hydrate comprises the 4-hydrate of potassium fluoride. Also, Rockenfeller does not teach the phase change material comprises a paraffin, wherein the paraffin comprises a 14-chain carbon paraffin, or wherein the paraffin comprises a paraffin with a melting temperature between 5C and 25 C. 
a potassium fluoride tetrahydrate or paraffinic hydrocarbons having 13 to 50 carbon atoms with melting temperature range from -5.5 Celsius to 61.4 Celsius (see Col.27, Line 58 to Col. 28, Line 60).

it would have been obvious to one having ordinary skill in the art at the time the invention was made to select 4-hydrate of potassium fluoride, 14-chain carbon paraffin, or paraffin with a melting temperature between 50C and 25 C as a phase change material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07. Additionally, the phase change material in the thermal energy storage system comprises a salt hydrate or the phase change material comprises a paraffin is a result effective variable, as recognized by Hartmann, which teaches materials for thermal management device comprises a potassium fluoride tetrahydrate or paraffinic hydrocarbons having 13 to 50 carbon atoms with melting temperature range from -5.5 Celsius to 61.4 Celsius (see Col.27, Line 58 to Col. 28, Line 60). It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the cooling system of Rockenfeller, the phase change material in the thermal energy storage system comprises a salt hydrate or the phase change material comprises a paraffin since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           




/ERIC S RUPPERT/Primary Examiner, Art Unit 3763